Citation Nr: 1044075	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  09-11 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.

2.   Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel






INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
June 1960 to June 1964.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in April 2008 of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

In order to decide the claims, in September 2010, in accordance 
with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board 
obtained an opinion from the Veterans Health Administration 
(VHA).  In October 2010, the Board received the opinion and as 
the opinion is fully favorable to the claim, the Board is 
proceeding with decision without further notice to the Veteran.

The claim of service connection for tinnitus is REMANDED to the 
RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

A bilateral hearing loss disability had onset in service.


CONCLUSION OF LAW

A bilateral hearing loss disability was incurred in service.  
38 U.S.C.A. § 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 
3.385 (2010).  






The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  

As service connection for a bilateral hearing loss disability is 
granted, the Board need not address VCAA compliance.


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This may be 
accomplished by affirmatively showing inception or aggravation 
during service.  38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 

A hearing loss disability for the purpose of VA disability 
compensation is impaired hearing when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay 
evidence in a case where a Veteran is seeking service connection.  
38 U.S.C.A. § 1154(a).  The Veteran served during peacetime and 
the combat provisions of 38 U.S.C.A. § 1154(b) do not apply. 

Competency is a legal concept in determining whether medical or 
lay evidence may be considered, in other words, whether the 
evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative value 
of the evidence, that is, does the evidence tend to prove a fact, 
once the evidence has been admitted.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or 
weight of the admissible evidence.  Washington v. Nicholson, 19 
Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 
1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be 
done by the Board")). 

When there is an approximate balance of positive and negative 
admissible evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the benefit 
of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 








Facts and Analysis

The Veteran seeks service connection for a bilateral hearing loss 
disability.  During service, the Veteran was assigned as a radio 
telegraph operator and worked with a forward observer for a 
Howitzer battery.  He asserts that his hearing loss is due at 
least in part to noise exposure in the course of his duties from 
monitoring radio transmissions and the firing of Howitzers.

The service treatment records show one audiometric hearing test 
in service, administered in December 1960.  The results of that 
test in ASA units at 500, 1000, 2000, 3000, and 4000 Hertz were, 
for the right ear, -5, -5, 20, 0, and 15, and, for the left ear, 
10, 10, 5, 5, and -5.  When converted to ISO units, the results 
were for the right ear were 10, 5, 30, 10, and 20, and, for the 
left ear, 25, 20, 25, 15, and 0.  These results reflect an upward 
threshold shift above 20 decibels at some of the tested 
frequencies.  The other hearing tests performed in service, 
including at service separation, were based on whispered voice 
testing.   

The record also shows that the Veteran had post-service noise 
exposure as a deputy sheriff for 20 years.  However, the Veteran 
has stated that he wore hearing protection on the firing range 
and never had to fire his weapon in the line of duty.  The 
Veteran reported that he first noticed mildly diminished hearing 
in the 1970s and by 1982 he definitely noticed decreased hearing 
acuity, which has steadily worsened ever since.  

The first documentation of hearing loss in the record is shown on 
VA examination in May 2007.  At the time, the Veteran stated the 
he had noise exposure in service, including working as a forward 
observer in a Howitzer battery and as a radio operator handling 
Morse code transmissions.  After service, he had occupational 
noise exposure included qualifying with shot guns and pistols as 
a deputy sheriff.  Audiometric test results showed that at 500, 
1000, 2000, 3000, and 4000 Hertz, the pure tone threshold in the 
right ear were 15, 25, 35 70, and 80 and, for the left ear, 20, 
35 50, 75, and 90, which meets the standard of a hearing loss 
disability under 38 C.F.R. § 3.385. 

The VA examiner stated she was unable to provide an opinion 
regarding the etiology of the Veteran's hearing loss without 
resort to speculation.  

In a statement in October 2007, the Veteran stated that he 
experienced hearing problems in service, especially after his 
work as a radio operator, when the constant flow of Morse code 
left his hearing "numb."  He indicated that he did not go to 
sick bay because of hearing difficulties and he did not use 
hearing protection in service.  He stated that after service he 
worked for a telephone company and later as a deputy sheriff for 
twenty years, during which time he wore hearing protection on the 
firing range.  He also stated that in 2004 he had a brain tumor 
removed, but this did not have any effect on hearing either way.

In September 2010, the Board sought an expert opinion from the VA 
Veterans Health Administration (VHA) on the following question:

Whether the Veteran's current hearing loss disability was 
consistent with his noise exposure in service and the 
upward shift in pure tone thresholds within six months of 
entering service? 

In October 2010, the VHA expert, an audiologist, Au. D., after 
review of the Veteran's file, expressed the opinion that the 
Veteran had noise exposure in service, namely, to artillery fire, 
to training weapons, and to explosives without hearing 
protection, and that it was at least as likely as not that 
hearing loss was related to service. 










As there is evidence of a current bilateral hearing loss 
disability under VA standards, 38 C.F.R. § 3.385; evidence of an 
event in service causing an injury or disease, namely, noise 
exposure; and evidence of a relationship between the current 
disability and the noise exposure in service, as expressed by the 
VHA expert opinion, service connection for a bilateral hearing 
loss disability is established.   38 C.F.R. § 3.303(d).

ORDER

Service connection for a bilateral hearing loss disability is 
granted.


REMAND 

On the claim of service connection for tinnitus, the Veteran 
asserts that tinnitus is due to noise exposure in service.  On VA 
examination in May 2007, the Veteran stated that he had tinnitus 
for the past six years, which the VA examiner related to a 
meningioma, which was removed in 2004.  In a statement in October 
2007, the Veteran stated that the brain tumor did not affect his 
hearing in any way.  In a statement in January 2009, the Veteran 
stated that he experienced tinnitus in service. 

Tinnitus is a condition under case law where lay observation has 
been found to be competent to establish the presence of the 
disability.  Charles v. Principi, 16 Vet. App. 370 (2002).  Also 
high frequency tinnitus usually accompanies noise-induced hearing 
loss.  The MERCK Manual, Section 7, Ch. 85, Inner Ear. 

In this case, the record is unclear as to whether there is 
current tinnitus and, if so, whether the current tinnitus is due 
to noise exposure in service or to some other cause, and further 
development under the duty to assist is needed. 




Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran either to submit or to 
authorize VA to obtain on his behalf the 
medical records, pertaining to the 
diagnosis, treatment, and surgery for brain 
tumor in 2004.  

2.  Afford the Veteran a VA audiological 
examination to determine:

a).  Whether the Veteran has tinnitus and, 
if so, 

b).  Whether it is more likely than not 
(probability greater than 50 percent), at 
least as likely as not (probability of 50 
percent), less likely than not 
(probability less than 50 percent), or an 
opinion is not possible without resort to 
speculation that tinnitus is related to 
noise exposure in service.  Although 
tinnitus is not shown in service, the 
Veteran is competent to describe tinnitus.  

Also, the examiner is asked to comment on 
the significance that service connection 
for bilateral hearing loss due to noise 
exposure in service has been granted.  











If however after a review of the record, 
an opinion on causation is not possible 
without resort to speculation, the 
examiner is asked to clarify whether 
actual causation cannot be determined 
because there are multiple potential 
causes, when one cause, namely, the noise 
exposure in service as described by the 
Veteran, is not more likely than any other 
to cause the Veteran's tinnitus, for 
example, a post-service brain tumor, and 
that an opinion on causation is beyond 
what may be reasonably concluded based on 
the evidence of record and current medical 
knowledge. 

The Veteran's file must be made available 
to the VA examiner for review.  

3.  After the above development is 
completed, adjudicate the claim of service 
connection for tinnitus. If the benefit 
sought remains denied, furnish the Veteran 
and his representative a supplemental 
statement of the case and return the case 
to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).











This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


